Citation Nr: 1738881	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for contusion to ribs.

4.  Entitlement to service connection for dental injury, knocked out teeth.

5.  Entitlement to service connection for head injury.

6.  Entitlement to service connection for loss of use, left arm.

7.  Entitlement to service connection for pinched nerve and damage, left arm.

8.  Entitlement to service connection for residuals of a broken jaw.

9.  Entitlement to service connection for residuals of a broken left little finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the case currently lies with the RO in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In February 2017, the Board remanded the case to afford the Veteran an opportunity for a hearing before the Board.  Subsequently, the Veteran did not appear for a Board hearing scheduled in April 2017.  The Veteran did not request the hearing to be rescheduled or provide good cause.  Thus, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, the Veteran's service treatment records are fire-related and determined to be unavailable in this case.  In cases where the veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Based upon its review of the Veteran's claims file, the Board finds that this heightened duty to assist is not yet met and there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that all disabilities claimed are the result of injuries sustained in a motor vehicle accident during active duty service.  In a June 2009 statement, he indicated that during the weekend before Thanksgiving of 1956, he was involved a motor vehicle collision which caused multiple injuries, to include broken jaw and teeth, contusion to ribs, and arm and knee injuries.  During a February 2012 RO hearing, the Veteran testified that he has experienced limited motion in his left arm, dizzy spells, and arm and knee pain  

In a June 2009 statement, the Veteran's brother indicated that he drove to Fort Jackson, South Carolina to see the Veteran in a military hospital after finding out that the Veteran had been in a car accident in November 1956.  He stated the Veteran's front teeth were missing and he had a big cut on the lower lip, fractured jaw, bruised ribs, and one badly swollen hand.  He was unable to walk because his knees were busted, and he was in and out of consciousness.  He returned home and came back to pick the Veteran up at the hospital around December 20th after receiving word that the Veteran's condition was improving.

A friend of the Veteran also submitted a written statement in March 2012 indicating that she witnessed the Veteran having dizzy blackouts and falls several times and pain in his knees.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Based on the competent lay testimony of record, the Board finds that a VA examination is warranted to adequately decide the merits of the claims.  McLendon, 20 Vet. App. at 83; also see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his or her personal knowledge).

With regard to the claimed dental trauma, remand is required for initial adjudication.  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  Effective February 29, 2012, VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2016).  To date, there has been no eligibility determination made by VHA regarding dental treatment.  In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records for the Veteran.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of any current bilateral knee condition or a left arm disorder, or residual of rib contusion, head injury, broken jaw, or broken left little finger.

The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  

The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran has any current bilateral knee, rib, head, left arm, jaw, and/or left little finger disorder that is at least as likely as not (50 percent probability or more) etiologically related to his military service, specifically including the claimed motor vehicle accident in service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim of entitlement to service connection for dental damage to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

4.  After completing the above development, readjudicate the claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

